ORDER
PER CURIAM.
Claimant appeals the Commission’s decision awarding him 35% permanent partial disability to his whole body at the level of his low back and 10% permanent partial disability to his right knee. He also appeals its decision finding the Second Injury Fund liable for a pre-existing disability to only 15% of his left shoulder rather than 50%. Employer also appeals the Commission’s decision to award Claimant 35% permanent partial disability for his low back injury and 10% for his right knee. We affirm the Commission’s award.
We find the Commission’s decision is supported by competent and substantial evidence on the whole record. Rule 84.16(b)(4). We further find no error of law appears. Rule 84.16(b)(5). An opinion in this case would have no precedential value; therefore, we affirm by written order. A memorandum *461has been issued to the parties for their use only.